UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7369



TERRY FITZGERALD ZIMMERMAN,

                                              Plaintiff - Appellant,

          versus

J. V. TURLINGTON, Administrator; R. FUTRELL,
Superintendent; GEORGE FULLWOOD, Instructor,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, District
Judge. (CA-95-666-5-BO)


Submitted:   January 18, 1996             Decided:   February 1, 1996


Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Terry Fitzgerald Zimmerman, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm substantially on the reasoning of

the district court. Zimmerman v. Turlington, No. CA-95-666-5-BO
(E.D.N.C. Aug. 25, 1995). See also Inmates v. Owens, 561 F.2d 560,

562-63 (4th Cir. 1977) (inmate must claim that he personally sus-

tained deprivation of a right to state a § 1983 claim). We dispense

with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2